Citation Nr: 1217275	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-40 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a shell fragment wound of the neck, Muscle Group XXIII.

2.  Entitlement to service connection for the residuals of bilateral frozen feet.

3.  Entitlement to service connection for hypertensive heart disease.

4.  Entitlement to service connection for bilateral peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  His awards and decorations include the Korean Service Medal with two bronze service stars and the United Nations Service Medal.  

This case was previously before the Board of Veterans' Appeals (Board) in November 2010, at which time, it was remanded for further development.  In its remand, the Board found that the Veteran had participated in combat and acknowledged that he suffered both frostbite and shrapnel wounds in service.  Therefore, the Board ordered examinations to determine the nature and etiology of any residuals sustained as a result of his frostbite and shrapnel wounds.

Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for the residuals of a shell fragment wound of the neck, Muscle Group XXIII; the residuals of frozen feet; hypertensive heart disease; and bilateral peripheral vascular disease.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The presence of residuals of a shell fragment wound of the neck, Muscle Group XXIII, has not been established.

2.  The presence of residuals of bilateral frozen feet has not been established.

3.  Hypertensive heart disease was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

4.  Peripheral vascular disease of the lower extremities was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The claimed residuals of a shell fragment wound of the neck, Muscle Group XXIII, are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The claimed residuals of bilateral frozen feet are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  Hypertensive heart disease is not the result of disease or injury incurred in or aggravated by service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  Peripheral vascular disease of the lower extremities is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for the residuals of a shell fragment wound of the neck, Muscle Group XXIII; the residuals of frozen feet; hypertensive heart disease; and peripheral vascular disease.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2011).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2011).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; a report reflecting his treatment from March to May 1975 by F. G. H., M.D.;  records reflecting his VA treatment from December 1997 to January 2008; a March 2007 report from the National Archives; an October 2007 statement from F. H. G., M.D., that his records reflecting the Veteran's treatment had been destroyed; and a May 2008 statement from J. F. K., a former fellow serviceman.

In December 1975, December 2010, and February 2011, VA examined the Veteran to determine, in part, the nature and etiology of any residuals of a shell fragment wound of the neck, hypertensive heart disease, bilateral peripheral vascular disease, and residuals of bilateral frozen feet.  The VA examination show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, reviewed the medical literature, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In developing the record, the Board requested the Veteran's service treatment records from the National Personnel Records Center.  In August 2007, the National Personnel Records Center reported that those records had likely been destroyed in a 1973 fire.  However, the Board notes that the Veteran's service treatment records and the reports of his service entrance and separation examinations had been received by VA in 1953, thus rebutting the conclusion that they had been destroyed.  Nevertheless, in September 2007, the RO informed the Veteran of alternative forms of evidence which could be used to support his claims, such as statements from former fellow service members, employment or insurance examinations, or letters written during service.  As noted above, the Veteran did submit a statement from a former fellow serviceman but did not otherwise submit any alternative forms of evidence.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Relevant Law and Regulations

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertensive heart disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In evaluating this appeal, the Board notes that special considerations attend the cases of combat veterans.  38 U.S.C.A. § 1154(b).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Id.

As noted in the Introduction section above, the Board has found that the Veteran participated in combat and acknowledged that he suffered both frostbite and shrapnel wounds in service.  However, that does not end the inquiry.  The provisions of 38 U.S.C.A. § 1154(b) do not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  The Veteran must still meet his evidentiary burden with respect to service connection.  

Section 1154(b), 38 U.S.C.A., does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required to establish.  Id., citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

In evaluating this appeal, the Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report he sustained a shell fragment wound of the neck and frozen feet or frostbite in service.  He is also competent to report that since that time, his feet have been cold.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Neck  

In a September 2007 statement, the Veteran contended that while trying to retrieve a tank during his service in Korea, he sustained a shell fragment wound of the neck when he was struck by shrapnel from an enemy mortar round.  Therefore, he maintains that service connection is warranted for the residuals of that wound.  

A review of the Veteran's service treatment records, as well as the reports of his October 1950 service entrance examination and the report of his October 1952 service separation examination, is negative for any complaints or clinical findings of any abnormality of his neck or skin.  Indeed, the examiners made an affirmative finding of no significant abnormalities in either area and that the skin and neck were normal.  Moreover, following the Veteran's service entrance and separation examinations, the examiners assigned a numerical designation of 1 for all of the categories on the Veteran's physical profile, PULHES.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The foregoing findings notwithstanding, VA requested that the National Archives research its records with respect to wounds received by the Veteran.  In so doing, the National Archives noted that while the Korean War Casualty File listed a number of wounded personnel with names similar to the Veteran, it did not contain a listing for the Veteran, either by name or service number.  

Finally, the post-service treatment records and the reports of the Veteran's VA examinations in 1975, 2010, and 2011, are negative for any findings of a shell fragment wound of the neck or the residuals thereof.  Indeed, the 2010 VA examiner made an affirmative finding that the Veteran did not have a current disability related to a shell fragment wound.  While the 2011 VA examiner did find the residuals of shell fragment wounds, she noted that they affected the Veteran's left eyelid and posterior left shoulder.  She found no evidence of a shell fragment wound of the neck.  

Even accepting the Veteran's account of a combat-incurred SFW of the neck, the evidence does not support a grant of service connection therefor.  As noted above, the competent evidence does not demonstrate current residuals of a SFW of the neck.  There is also no competent evidence of a nexus between the claimed residuals and service.

Absent the presence of current residuals of an inservice SFW injury and a nexus between the alleged current residuals and inservice injury, the preponderance of the evidence is against the claim, and the Veteran does not meet the criteria for service connection.  Accordingly, service connection for the residuals of a neck wound is not warranted, and the appeal is denied as to this claim.

Frostbite, Hypertensive Heart Disease, and Peripheral Vascular Disease  

The Veteran also contends that he sustained frostbite of his feet and shins in service, when he was splashed with water from a tanker.  He states that his pants and shoes froze in sub-zero temperatures, and that since that time, he has experienced residual coldness and reduced circulation in his feet and lower extremities.  He states that this has led to peripheral vascular disease in his lower extremities, as well as hypertensive cardiovascular disease.  Therefore, he maintains that service connection is warranted for those residuals.  However, after carefully considering the claim in light of the record and the applicable law, the Board finds that a preponderance of the evidence is against those claims.  Accordingly, the appeal will, also, be denied as to these claims.  

In light of the Veteran's contentions regarding the intertwined nature of his residuals of bilateral frozen feet and the associated development of hypertensive heart disease and peripheral vascular disease, the Board will consider those disabilities in one section.

As noted in the Introduction Section above, the Board acknowledges that as a combat veteran, the Veteran's testimony alone is sufficient to show that he sustained frozen feet or frostbite in service.  The salient questions are whether he has sustained residuals of that injury and whether any such current residuals may be causally linked to service.  In this regard, the Board notes, again, that the Veteran's service treatment records, are negative for any complaints or clinical findings of the residuals of frozen feet.  This specifically includes hypertensive heart disease and peripheral vascular disease of the lower extremities.  Indeed, the report of the Veteran's service separation examination affirmatively shows that the Veteran's heart, vascular system, feet, lower extremities, and skin were normal.  Moreover, a chest X-ray was negative for any abnormalities, and his blood pressure was 140/76.  As above, the examiner assigned a numerical designation of 1 for all of the categories on the Veteran's physical profile, PULHES, indicating that the Veteran possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne.  

Records reflecting the Veteran's treatment since service show that during an October 2006 appointment with a VA Social Worker, the Veteran reported that he was treated for frozen feet in service.  However, his post-service treatment records are negative for any residuals of that disorder.  While the Veteran's private physician, F. G. H., M.D., found that the Veteran had hypertensive heart disease as early as 1975, and peripheral vascular disease was manifested during VA treatment in the late 1990's and early 2000's, no competent, objective evidence has been received showing that either of those disorders are in any way related to service, to include inservice frozen feet/frostbite.  Nevertheless, in December 2010 and February 2011, VA examined the Veteran to determine the nature and etiology of those disorders, including their possible relationship to frozen feet.  

Following their examinations, both VA examiners reported that they found no residuals of frozen feet or frostbite.  In addition, the February 2011 VA examiner reviewed the medical literature and the Veteran's history and provided a well-substantiated opinion that neither the Veteran's hypertensive cardiovascular disease nor peripheral vascular disease were related to his frozen feet in service.  In particular, the February 2011 VA examiner noted that the Veteran had a long history of hypertension and that such a disorder could lead to a variety of changes in the myocardial structure, coronary vasculature, and conduction system of the heart.  She noted that those changes could lead to the development of multiple cardiovascular disorders.  Therefore, she concluded that the Veteran's hypertensive heart disease was not the result of his frozen feet or frostbite in service.  

With respect to the Veteran's claim regarding peripheral vascular disease, the February 2011 VA examiner noted that short-term complication of frostbite included infection, gangrene, and autoinfection of the affected area.  She further noted that longer term complications included hypersensitivity to the cold, an increased risk for developing frostbite, chronic paresthesias to the affected area, and an increased tendency to develop vasospasm.  Although the Veteran now reports cold sensitivity since service, his extensive VA and private treatment records, dated between 1975 and 2006, are negative for any complaints or clinical findings of cold sensitivity.  Moreover, none of the other short or long-term complications of frostbite or frozen feet have been reported.  In addition, the examiner noted that risk factors for peripheral vascular disease included coronary artery disease, impaired glucose tolerance, dyslipidemia, hypertension, obesity, physical inactivity, and smoking.  The VA examiner suggested that these other factors were responsible for the Veteran's peripheral vascular disease.  She noted that the Veteran had a long history of smoking.  Indeed, the post-service treatment records, such as those from VA in July 1999 and October 2003, show that he had between 60 and 80 pack years exposure to tobacco during his lifetime.  Moreover, the VA examiner noted that the Veteran had hypertension and hyperlipidemia.  

In sum, no competent objective evidence has been received to show that the Veteran's frostbite or frozen feet in service has resulted in any chronic, identifiable residual disorder, including hypertensive heart disease or peripheral vascular disease.  Hypertensive heart disease and peripheral vascular disease are not shown by competent evidence to have been present in service or, as to hypertensive heart disease, within the first postservice year.  Further, no nexus between inservice frostbite or frozen feet and the currently claimed residuals has been established by competent evidence.  Therefore, the Veteran does not meet the criteria for service connection for the residuals of frozen feet, hypertensive heart disease, or peripheral vascular disease.  Accordingly service connection is not warranted, and the appeal is denied as to these issues.  

Additional Considerations 

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection is denied for the residuals of a shell fragment wound of the neck, Muscle Group XXIII.

Entitlement to service connection is denied for the residuals of bilateral frozen feet.

Entitlement to service connection is denied for hypertensive heart disease.

Entitlement to service connection is denied for bilateral peripheral vascular disease.


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


